Judgment of resentence, Supreme Court, New York County (Lewis Bart Stone, J), rendered June 24, 2010, resentencing defendant, as a second felony offender, to a term of nine years, with five years’ postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]). Defendant’s remaining claim is procedurally barred (see People v Jordan, 16 NY3d 845 [2011]; People v Harper, 85 AD3d 617 [2011], lv denied 17 NY3d 903 [2011]), and is without merit in any event. Concur — Saxe, J.P., Sweeny, Moskowitz, Renwick and AbdusSalaam, JJ.